                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                 IN THE UNITED STATES DISTRICT COURT
                                                                 October 03, 2018
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                                                                David J. Bradley, Clerk
                           HOUSTON DIV ISION


CARL DION LOVINGS,
TDCJ #1984211,

                 Petitioner,


                                             CIV IL ACTION NO . H-18-3241
LORIE DAVIS , D irector ,
Texas Department of Criminal
Justice - Correctional
Institutions Division ,

                 Respondent .l


                     MEMOQAHDUM OPINION AND ORDER


     Carl Dion Lovings (TDCJ #1984211) has filed a Petition for a
Writ of Habeas Corpus by a Person in State Custody (upetition'')
(Docket Entry No.      to challenge a conviction entered against him
in Harris County , Texas .     A fter considering all of the pleadings

and the app licable law pursuant to Rule 4          the Rules Governing

Section 2254 Proceedings in the United States District Courts, this

case will be dismissed for the reasons explained below .


                             1.   Backcround

     On February 19, 2015, Lovings was convicted of aggravated

assau lt of a family member in Harris County Cause No . 1419029 .2



     lThe Petition lists former Director of the Texas Department of
Criminal Justice Brad Livingston as the respondent .        Because
Livingston has retired , Director Lorie Davis is automatically
substituted in his place pursuant to Fed. R. Civ . P. 25(d).
     zpetition , Docket Entry No . 1, pp .
Lovings received a 33-year prison sentence in that case , which was

affirmed on direct appeal in an unpub lished opinion .      See Lovinqs

v. State, No. 14-l5-00167-CR, 2016 WL 1237875 (Tex . App . - Houston
(14th Dist.q March 29, 2016, pet. ref'd)        After the Texas Court of
Criminal Appeals refused his petition for discretionary rev iew on

Ju ly 27, 2016 , the United States Supreme Court denied his petition
for a writ of certiorari on January 9, 2017 . See Lovinqs v . Texas ,

137 S . Ct. 643 (2017).
     In a Petition that was executed on August 31 , 2018,3 Lov ings

now contends that he is entitled to federal habeas corpus relief

under 28 U .S .C . 5 2254 because only one witness testified against

him at trial, which was insufficient evidence to support the jury's
guilty verdict .4    Lov ings also asserts that his trial counsel

failed   to   properly    challenge   testimony    about       victim 's

credibility or to properly object to medical evidence.s

                            II .   Discussion

A.   The One -Year Statute of Limitations

     According to the Antiterrorism and Effective Death Penalty Act

of 1996 (the ''AEDPA'Q , Pub . L. No . 104-132, l1O Stat. 1214 (1996),
a11 federal habeas corpus petitions filed after April 24 , 1996, are



     3Id . at 1O .

     4Id . at 6 .

     5Id .
subject to a one-year limitations period found in 28 U.S.C.
5 2244(d) which provides as follows:
     (d)(1)      A l-year period of limitation shall apply to
                 an application for a writ of habeas corpus by
                 a person in custody pursuant to the judgment
                 of a State court . The limitation period shall
                 run from the latest o f--

           (A) the date on which the judgment became final by
                 the conclusion of     direct rev iew or the
                 expiration of the    time for seeking such
                 review ;

           (B)   the date on which the impediment to filing an
                 app lication created by State action in
                 violation of the Constitution or laws of the
                 United States is removed , if the applicant was
                 prevented from filing by such State action ;

                 the date on which the constitutional right
                 asserted was initially recognized by the
                 Supreme Court, if the right has been newly
                 recognized by the Supreme Court and made
                 retroactively   applicable  to  cases   on
                 collateral review ; or

           (D) the date on which the factual predicate of the
                 claim or claims presented could have been
                 discovered through the exercise of due
                 diligence .

   U .S.C. 5 2244 (d) (1)   Because the pending Petition was filed

well after April 24 , 1996 , the one-year limitations period clearly

applies.   See Flanaqan v . Johnson, 154 F .3d 196, l98 (5th Cir.

1998) (citing Lindh v. Murphv,                 (1997)).

     To the extent that Lovings challenges a state court judgment
of conviction , the statute of limitations began to run pursuant to

  2244(d)(1)(A) when the challenged judgments became final.        In
this case , the challenged conviction became final when the Supreme
Court denied his petition for           writ of certiorari on January

2017.    See Gonzalez v . Thaler, 132 S. Ct. 641, 653 (2012). That
date triggered the statute of limitations, which exp ired one year

later on January           2018 .   The pending Petition , executed by

Lov ings on August 31 , 2018, is late by more than eight months and

      therefore barred from federal review unless a statutory or

equ itable exception applies .


B.     Statutory Tolling

       A habeas petitioner may be entitled to statutory tolling of

the one-year limitations period under 28 U.S.C. 5 2244 (d) (2), which
prov ides that the time during wh ich a ''properly filed'' app lication

for state habeas corpus or other collateral review is pending shall

not       counted toward the lim itations period .          Public records

reflect that Lovings filed a state habeas corpu s application under

Article 11.07          the Texas Code of Criminal Procedure on May 8 ,

2018,6 which     the    Texas   Court   of   Criminal   Appeals   denied   on

August       2018 .7    However, this application does not toll the

limitations period under 5 2244 (d)(2) because it was filed after
the period of limitations exp ired . See Scott v . Johnson , 227 F.3d

260, 263 (5th Cir . 2000).


       6See Harris County District Clerk 's Office website located at :
https://ww .hcdistrictclerk.com         (last   visited    Oct. 3, 2018)
(reflecting receipt on May l4, 2018, of a state habeas corpus
application that was signed by Lovings on May 8, 2018).
       Rpetition , Docket Entry No . 1, p .
     The p leadings do not disclose any other valid basis for

statutory tolling. Lovings does not assert that he was subject to
state action that impeded him from filing his Petition in a timely

manner .   See 28 U .S .C.        2244(d)(1)         Likewise, none of
claims are based on a constitutional right that has been newly

recognized by the Supreme Court .         See    U .S .C. 5 2244 (d)(1)(C).
Moreover , none of his claims raise a constitutional issue that is

based on a     unew factual predicate'' that could not have been

discovered    previously     if   the   petitioner    had   acted   with   due

diligence . See 28 U .S.C . 5 2244 (d) (1) (D). Therefore, the Petition
is time-barred unless there is an equitable reason to toll the

statute of limitations .


C.   Equitable Tolling

     When asked to exp lain why his Petition is not barred by the

statute    of limitations , Lovings appears          to request     equitable

tolling on the grounds that he lacked uknow ledge of the law .''8 The

Supreme Court has clarified that a habeas petitioner is entitled to

equitable tolling nonly if he shows             that he has been pursuing

his rights diligently , and         that some extraordinary circumstance

stood in his way ' and prevented timely filing .''              Holland    v.

Florida, 130 S.      2549, 2562 (2010) (quoting Pace v. DiGuglielmo,
             1807, 1814 (2005)).           is well established, however,
that a pro se petitioner's ignorance of the 1aw does not excuse his


     8petition , Docket Entry No .        p.
failure to file a timely habeas petition and is not grounds for

equitable tolling . See Fisher v. Johnson , l74 F.3d
                                 -                                            (5th
Cir. 1999)7 see also Cousin v . Lensing, 31O F.3d 843, 849 (5th Cir.
2003)   (noting   that    a   petitioner's        ignorance    or   mistake
insufficient to warrant equitable tolling); Barrow v . New Orleans
S .S. Ass'n, 932 F.2d            478 (5th Cir. 1991) (finding that ''lack
of knowledge of the filing deadlines,'' ulack of representation ,''

nunfamiliarity    with     the       legal    process ,''   nilliteracy ,''   and

uignorance of legal rights'
                          ' generally do not justify tolling).
Because Lovings has not articulated any valid basis for tolling the

statute of limitations, the court concludes that this action must

be dismissed as untimely filed .


                  111 .   Certificate of Appealability

     Rule 11 of the Ru les Governing Section 2254 Cases requires a

district court to issue          deny a certificate of appealability when

entering a final order that                  adverse to the petitioner .        A

certificate of appealability will not issue unless the petitioner

makes ''a substantial showing of the denial of a constitutional

right,'' 28 U.S .C. 5 2253 (c)(2), which requires a petitioner

demonstrate uthat reasonable jurists would find the district
court's assessment of the constitutional                claim s debatab le     or

wrong.'' Tennard v . Dretke, 124 S .              2562, 2565 (2004) (quoting
Slack v . McDaniel, 120 S. Ct. 1595, 1604 (2000)). Where denial of
relief is based on procedural grounds , the petitioner must show not

only that njurists of reason would find it debatable whether the
petition states a valid claim of the denial of a constitutional

right,''      also that they uwould find         debatab le whether the

district court was correct in its procedural ruling .'' Slack ,

       a t 16 04 .

     A district court may deny a certificate of appealability ,

sua sp-onte , without requiring further briefing or argument .     See

Alexander v . Johnson, 211 F.3d 895, 898 (5th Cir. 2000).          For

reasons set forth above, this court concludes that jurists
reason would not debate whether any procedural ruling in th is case

was correct or whether the petitioner states a valid claim for

relief . Therefore, a certificate of appealability will not issue .


                        IV .   Conclusion and Order

     Accordingly , the court ORDERS as follows :

           The Petition for a Writ of Habeas Corpus by a
           Person in State Custody (Docket Entry No . 1) filed
           by Carl Dion Lovings is DISMISSED with prejudice as
           barred by the one-year statute of limitations .

           The petitioner's Application       to Proceed Without
           Prepayment of Fees (Docket Entry No. 2) is DENIED
           as m oot .

           A certificate of appealability is DENIED .

     The Clerk shall provide a copy of this Memorandum Opinion and

Order to the petitioner .

     SIGNED at Houston , Texas, on this 3rd day of October , 2018 .




                                               K    SIM L AKE
                                          UNITED STATES DISTRICT JUDGE
